J-S14017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    NICHOLAS MEAT, LLC                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PITTSBURGH LOGISTICS SYSTEMS,              :
    INC., D/B/A PLS LOGISTICS                  :
    SERVICES                                   :   No. 1398 WDA 2021
                                               :
                       Appellant               :

             Appeal from the Judgment Entered October 28, 2021
     In the Court of Common Pleas of Butler County Civil Division at No(s):
                                2017-10872


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                         FILED: October 4, 2022

        Pittsburgh Logistics Systems, Inc., d/b/a PLS Logistics Services (PLS)

appeals from the judgment entered in the Butler County Court of Common

Pleas after the trial court granted summary judgment in favor of Nicholas

Meat, LLC (Nicholas Meat) in this breach of contract action. On appeal, PLS

argues the trial court erred by granting relief based upon contractual terms

that were not part of the parties’ agreement, and by concluding Nicholas

Meat’s claim was not preempted by federal law. For the reasons below, we

affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S14017-22



        The relevant facts underlying this breach of contract action are aptly

summarized by the trial court as follows:

               This action arises out of a freight-brokerage relationship
        between Plaintiff, [Nicholas Meat,] and Defendant, [PLS]. PLS is
        a freight broker that serves as an intermediary between shippers
        that need to transport goods and motor carriers with the capacity
        to move goods.[1]

               In or around May 2015, Nicholas Meat and PLS began
        discussing the formation of a business relationship for PLS to
        arrange the shipment of Nicholas Meat’s products on a
        transactional basis. To facilitate the formation of a business
        relationship, Nicholas Meat filled out the PLS Commercial Credit
        Application and executed the PLS Credit Application & Setup Form.
        Item 8 of the Terms and Conditions on the PLS Credit Application
        & Setup Form stated:

           [Nicholas Meat] understands motor carriers under
           contract with PLS are required to maintain cargo loss
           and damage liability insurance in the amount of
           $100,000.00 per shipment. Load[s] valued in excess of
           $100,000.00 will not be tendered without advanced written
           notification to allow PLS and the contracted carrier the
           opportunity to arrange for increased insurance limits.
           Failure to provide written notice will result in your loads not
           being insured to the extent the value exceeds $100,000.00.

        Additionally, PLS completed Nicholas Meat’s New Carrier
        Information Form.     PLS also provided to Nicholas Meat a
        Certificate of Insurance reflecting PLS’s insurance coverages.
____________________________________________


1   Our Supreme Court has explained:

        Freight brokers do not directly ship or transport freight; rather,
        they function as intermediaries which facilitate the shipment of
        goods. They are the “connecting link between shippers and
        carriers, uniting shippers who have cargo to deliver with carriers
        who have available motor transportation.”

S & H Transp., Inc. v. City of York, 210 A.3d 1028, 1030–31 (Pa. 2019)
(citations omitted).


                                           -2-
J-S14017-22


     PLS’s Certificate of Insurance listed contingent cargo liability
     coverage of $250,000 per occurrence. Nicholas Meat approved
     PLS as a freight broker and proceeded to hire PLS to arrange
     shipments of Nicholas Meat goods on a transactional basis
     beginning in June 2015.

           Before awarding shipments to a carrier, PLS collects certain
     information from the carrier and requires the carrier to agree to
     certain terms and conditions, a process known as carrier
     onboarding. At PLS, in 2015, carrier onboarding was handled by
     PLS carrier management personnel located in Ukraine. PLS
     required carriers to complete and submit a “Carrier Setup Packet,”
     which in part included forms setting forth the carrier’s contact
     information, accounts payable information, and equipment
     information.     PLS’s carrier management personnel did not
     routinely verify the contact information provided by a prospective
     carrier. In addition to the Carrier Information Packet, PLS also
     required prospective carriers to submit other documents,
     including a Certificate of Insurance, government-issued motor
     carrier permit, W-9 form, and cab card.              PLS’s carrier
     management personnel reviewed each certificate of insurance
     provided by prospective carriers to ensure that the limits of
     insurance coverage were correct and to make sure there were no
     other exceptions on the insurance certificate.         PLS carrier
     management personnel did not routinely contact the insurance
     agent or broker listed on a prospective carrier’s Certificate of
     Insurance. Once a prospective carrier was approved by PLS, the
     carrier would gain access to PLS Pro, PLS’s electronic
     transportation management system. Once a carrier was made
     active in PLS Pro, the carrier could view upcoming shipments and
     could be selected to transport shipments for PLS’s shipper-
     customers, without additional vetting.

           On October 27, 2015, a person or entity holding itself out
     as GA Trucking (the “Carrier”) submitted its Carrier Setup Packet
     and related documents, including a certificate of insurance to PLS.
     PLS did not verify that the Carrier’s contact information or
     certificate of insurance was legitimate. In November 2015,
     PLS awarded a shipment to the Carrier for another customer.

             In November 2015, Nicholas Meat asked PLS to arrange to
     ship two loads of boneless beef trimmings from Nicholas Meat’s
     facility in Loganton, Pennsylvania on November 21, 2015 for
     delivery to Cargill Meat Solutions in Milwaukee, Wisconsin on
     November 23, 2015 (the “Cargill Load”).       The Cargill Load

                                    -3-
J-S14017-22


     consisted of two separate loads for which Nicholas Meat was to be
     paid $53,353.33 and $54,846.77 upon delivery to its customer,
     Meyer Natural Foods. At a total value of $108,200.10, Nicholas
     Meat required the carrier of the Cargill Load to have $150,000.00
     in cargo liability insurance coverage. The shipment arrangements
     made between PLS and Nicholas Meat regarding the Cargill Load
     are documented, in part, through email between the parties and
     evidenced by PLS’s Award Confirmation.

           The Cargill Load was not delivered to its destination, and it
     was discovered that the GA Trucking’s identity had been stolen.
     The truck used to pick up the Cargill Load was found abandoned
     and empty on November 24, 2015. The contents of the Cargill
     Load were never found. It was determined that the Certificate of
     Insurance presented to PLS by the Carrier (purporting to be GA
     Trucking) contained a fabricated insurance agent with a non-
     existent email address and the phone number of a random,
     unrelated residence.     The insurance policy reflected on the
     Carrier’s Certificate of Insurance did not exist. The real GA
     Trucking did not carry cargo insurance.

Trial Ct. Memorandum Op., 10/27/21, at 5-7 (emphases added).

     In October of 2016, Nicholas Meat filed a civil action against PLS in

Clinton County, Pennsylvania. The lawsuit was subsequently transferred to

Butler County. On November 26, 2019, Nicholas Meat filed a first amended

complaint asserting claims for breach of contract, promissory estoppel,

negligence, negligent misrepresentation, and vicarious liability. With regard

to its breach of contract claim, Nicholas Meat asserted that, pursuant to the

“Terms and Conditions” of their agreement, “motor carriers under contract

with PLS were required to maintain cargo loss and damage liability insurance

in the amount of $100,000.00[,]” or more if Nicholas Meat provided the

requisite advance notification.   Nicholas Meat’s First Amended Complaint,

11/26/19, at 28-29; see also id. at Exhibit 1, PLS Credit Application & Setup



                                    -4-
J-S14017-22



Form, 5/27/15, Terms & Conditions (PLS Terms & Conditions) at ¶ 8. Nicholas

Meat provided the requisite advance notification with respect to the Cargill

Load, which required the carrier to have $150,000.00 in insurance.           See

Nicholas Meat’s First Amended Complaint at 29. However, “PLS breached its

own Terms and Conditions . . . because it did not in fact require that the

Carrier selected to transport the Cargill Load maintain the necessary cargo

loss and damage liability insurance.” Id. Further, Nicholas Meat asserted that

as a result of PLS’s breach, it incurred “significant damages[.]” Id.

        PLS filed preliminary objections in December of 2019, followed by

amended preliminary objections in March of 2020.            Relevant herein, it

asserted, inter alia, that Nicholas Meat’s claims were preempted by federal

law, in particular the Carmack Amendment2 to the Interstate Commerce Act.3

See PLS’s Amended Preliminary Objections, 3/18/20, at 5-7.           On July 13,

2020, the trial court overruled PLS’s federal preemption preliminary

objection.4 Order, 7/13/20, at 1 (unpaginated).
____________________________________________


2 The Carmack Amendment provides, in relevant part, that a carrier must issue
a bill of lading for property it receives for transportation, and that the carrier
is then liable for the loss or injury to the property “caused by (A) the receiving
carrier, (B) the delivering carrier, or (C) another carrier over whose line or
route the property is transported” to the person entitled to recover under the
bill of lading. See 49 U.S.C. § 14706(a)(1).

3   49 U.S.C. §§ 101-80504.

4 In the July 13th order, the trial court also: (1) overruled PLS’s preliminary
objection asserting Nicholas Meat’s negligence claims were barred by the gist
of the action doctrine, but did so without prejudice to PLS to raise the issue in
(Footnote Continued Next Page)


                                           -5-
J-S14017-22



       On September 11, 2020, Nicholas Meat filed a motion for summary

judgment. It argued that PLS breached the terms of Item 8 in the parties’

agreement by failing to ensure the motor carrier it hired “‘maintain[ed]’

adequate and legitimate cargo liability insurance[.]” Nicholas Meat’s Motion

for Summary Judgment, 8/11/21, at 41. It also asserted that PLS violated

“the implied duty of good faith and fair dealing.” Id. at 46. Alternatively,

Nicholas Meat argued it was entitled to relief on its claims for negligence —

PLS    negligently    hired    and    supervised   the   carrier,   and   negligently

misrepresented its carrier vetting process — or promissory estoppel based

upon the promises PLS made “to Nicholas Meat in order to induce Nicholas

Meat to business with it.” Id. at 50, 53-54, 56.

       PLS filed a competing motion for summary judgment on September 2,

2021. First, it insisted Nicholas Meat’s claims were preempted by federal law,

including the Interstate Commerce Commission Termination Act (ICCTA), 49

U.S.C. § 14501(b), the Federal Aviation Administration Authorization Act

(FAAAA), 49 U.S.C. § 14501(c), as well as the Carmack Amendment. PLS’s

Motion for Summary Judgment, 9/2/21, at 10-11. Further, PLS argued that

it did not breach any terms of the parties’ agreement, but rather, it “did

require that its contracted third-party motor carriers maintained $100,000 in

cargo loss and damage liability insurance[,]” and, specifically, required GA
____________________________________________


a motion for summary judgment; and (2) sustained PLS’s preliminary
objection to Nicholas Meat’s claim for punitive damages, striking those
paragraphs from the complaint. See Order, 7/13/20, at 1 (unpaginated).


                                           -6-
J-S14017-22



Trucking to certify that it carried $150,000 of coverage for the Cargill Load.

Id. at 14-15. PLS also repeated its contention that the tort claims were barred

by the “gist of the action” doctrine,5 and argued that Nicholas Meat failed to

prove its claim for promissory estoppel. See id. at 9, 21.

       The trial court conducted oral argument on October 15, 2021.

Thereafter, on October 27th, the court entered an order: (1) granting Nicholas

Meat’s motion for summary judgment with respect to its breach of contract

claim; (2) denying PLS’s motion with respect to its federal preemption

argument; and (3) granting PLS’s motion for summary judgment with respect

to the negligence claims. See Order, 10/27/21, at 1-2 (unpaginated). The

next day, the trial court entered judgment in favor of Nicholas Meat in the

amount of $108,200.10, plus prejudgment interest from November 24, 2015.

This timely appeal by PLS followed.6, 7
____________________________________________


5 “Under the ‘gist of the action’ doctrine, an alleged tort claim against a party
to a contract is barred when the ‘gist’ of the cause of action, although sounding
in tort, is in actuality a claim for breach of contractual obligations.” Patel v.
Kandola Real Est., LP, 271 A.3d 421, 431 (Pa. Super. 2021) (citation
omitted).

6 PLS complied with the trial court’s directive to file a Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal. The trial court filed a
brief Rule 1925(a) opinion on December 30, 2021. Nicholas Meat did not
appeal from the ruling of the trial court concerning its negligence claims.

7 Upon initial review of this appeal, this Court observed that the trial court’s
October 27th order did not dispose of Count V in Nicholas Meat’s complaint,
which asserted a cause of action for promissory estoppel. Accordingly, on
January 28, 2022, this Court issued PLS a rule to show cause why the order
on appeal was final. See Order, 1/28/22. PLS filed a timely response,
(Footnote Continued Next Page)


                                           -7-
J-S14017-22



       PLS presents two issues for our review:

       Whether the [trial] court erred in its October 27, 2021 order of
       court, as explained in its accompanying Memorandum, by:

          a. creating contractual terms that were not part of the
             agreement between [PLS] and [Nicholas Meat; and]

          b. holding [Nicholas Meat’s] breach of contract claim was
             not preempted by federal law.

PLS’s Brief at 10 (some capitalization omitted).

       Our review of an order granting summary judgment is guided by the

following:

       When a party seeks summary judgment, a court shall enter
       judgment whenever there is no genuine issue of any material fact
       as to a necessary element of the cause of action or defense that
       could be established by additional discovery. A motion for
       summary judgment is based on an evidentiary record that entitles
       the moving party to a judgment as a matter of law. In considering
____________________________________________


asserting that the promissory estoppel cause of action was pled as an
alternative to the breach of contract claim, and because the court granted
relief on the contract claim, the promissory estoppel claim is now moot. See
PLS’s Letter Response, 2/11/22, at 1-3 (unpaginated). This Court discharged
the rule to show cause by order dated February 18, 2022.

       Upon our review, we agree that the trial court’s October 27, 2022, order
effectively disposed of “all claims and of all parties.” See Pa.R.A.P. 341(b)(1).
“The doctrine of promissory estoppel allows a party, under certain
circumstances, to enforce a promise even though that promise is not
supported by consideration.” Shoemaker v. Commonwealth Bank, 700
A.2d 1003, 1006 (Pa. Super. 1997). As the trial court explained in its opinion,
“[d]ue to [its] determination that PLS breached a contractual obligation,
the issue of promissory estoppel [need] not be addressed.”               Trial Ct.
Memorandum Op. at 16 (emphasis added). Nicholas Meat pled a claim of
promissory estoppel as an alternative to its breach of contract claim. The
court’s ruling granting Nicholas Meat relief on its contract claim renders the
estoppel claim moot. Thus, we agree the court’s October 27th order is a final,
appealable order.


                                           -8-
J-S14017-22


      the merits of a motion for summary judgment, a court views the
      record in the light most favorable to the non-moving party, and
      all doubts as to the existence of a genuine issue of material fact
      must be resolved against the moving party. Finally, the court may
      grant summary judgment only when the right to such a judgment
      is clear and free from doubt. An appellate court may reverse the
      granting of a motion for summary judgment if there has been an
      error of law or an abuse of discretion. . . .

Gallagher v. GEICO Indem. Co., 201 A.3d 131, 136–37 (Pa. 2019)

(citations & quotation marks omitted).

      In its first issue, PLS argues the trial court erred or abused its discretion

when it granted summary judgment to Nicholas Meat on the breach of contract

claim.

      A breach of contract claim consists of the three elements: “[(1)] the

existence of a contract, including its essential terms, (2) a breach of a duty

imposed by the contract and (3) resultant damages.”            Burlington Coat

Factory of Pennsylvania, LLC v. Grace Const. Mgmt. Co., LLC, 126 A.3d

1010, 1018 (Pa. Super. 2015) (en banc) (citation omitted). When interpreting

the meaning of a contract, the fundamental rule “is to acertain and give effect

to the intent of the parties.” Binswanger of Pennsylvania, Inc. v. TSG

Real Est. LLC, 217 A.3d 256, 262 (Pa. 2019).           Our Supreme Court has

explained:

      [T]he intent of the parties to a contract is to be regarded as
      embodied in the writing itself, and, as such, the entire agreement
      must be taken into account in determining contractual intent.
      Indeed, a reviewing court does not assume that contractual
      language is chosen carelessly, nor does it assume that the parties
      were ignorant of the meaning of the language they employed;
      thus, when a writing is clear and unequivocal, its meaning must
      be determined only by its terms. Related thereto, [b]efore a court


                                      -9-
J-S14017-22


       will interpret a provision in a statute or in a contract in such a way
       as to lead to an absurdity or make the statute or contract
       ineffective to accomplish its purpose, it will endeavor to find an
       interpretation which will effectuate the reasonable result intended.

Id. (citations & quotation marks omitted).

       This Court has also “accepted the principle . . . that [e]very contract

imposes upon each party a duty of good faith and fair dealing in its

performance and enforcement.”8 Stamerro v. Stamerro, 889 A.2d 1251,

1259 (Pa. Super. 2005) (citation & quotation marks omitted). Instances of

bad faith include the “lack of diligence and slacking off,” as well as “willful

rendering of imperfect performance[.]” Id. (citation omitted). However, the

implied duty of good faith “cannot trump the express provisions in the

contract[;]” instead it is utilized by the court to “harmonize the reasonable

expectation of the parties with the intent of the contractors and the terms in

their contract.” Id. (citation omitted).

       With this background in mind, we consider PLS’s argument on appeal.

PLS insists that the essential terms of its contract with Nicholas Meat were the

following: (1) PLS would arrange for Nicholas Meat’s freight to be transported

by a third-party carrier; (2) the third-party carrier would be required to

maintain cargo loss and damage liability insurance in the amount of $100,000,

or a higher specified value if Nicholas Meat provided written notice in advance;
____________________________________________


8 Additionally, “[t]he General Assembly intentionally imposed an affirmative
good faith requirement upon parties to commercial contracts” in the Uniform
Commercial Code. Hanaway v. Parksburg Group, LP, 168 A.3d 146, 157
(Pa. 2017). See 13 Pa.C.S. § 1304 (“Every contract or duty within this title
imposes an obligation of good faith in its performance and enforcement.”).


                                          - 10 -
J-S14017-22



(3) because Nicholas Meat did so, PLS would require the carrier of the Cargill

Load to have $150,000 in insurance; and (4) Nicholas Meat would pay PLS

within 30 days of receiving an invoice. See PLS’s Brief at 24-25. However, it

contends Nicholas Meat requested the trial court read into the contract

additional, non-existent terms, requiring PLS to vet its third-party carriers by

contacting the carrier’s insurers “to confirm the legitimacy of the insurance

information [the carrier] provided to PLS[;]” and “reimburse [Nicholas Meat]

for cargo loss in the event the insurers for the carrier and/or PLS do not[.]”

Id. at 25-26 (record citations omitted). PLS contends the trial court accepted

these additional terms and improperly granted relief on that basis. See id. at

26-27.

      Moreover, PLS insists it did not breach the terms of the parties’

agreement because it is “undisputed that PLS did require [the third-party

carrier,] GA Trucking, or who they believed to be GA Trucking, to carry

$150,000 in cargo coverage, as evidenced by the GA Trucking Certificate of

Liability submitted to PLS.”   PLS’s Brief at 27-28 (emphasis added).       PLS

asserts that “[n]owhere in the contract was there an obligation for PLS to take

further action[,]” and “[a]t most, an obligation to take reasonable steps for

verification creates questions of fact” precluding summary judgment. Id. at

33. For support, it cites Marx Companies, LLC v. W. Trans Logistics, Inc.,

2015 WL 260914 (D.N.J. 2015), an unpublished federal district court decision,

which it claims is “almost analogous . . . to this matter.”         Id. at 28.

Furthermore, PLS contends that Nicholas Meat’s damages did not result from

                                     - 11 -
J-S14017-22



any contractual breach, but rather, its own “failure to file a claim under PLS’s

contingent cargo policy, which listed Nicholas Meat as a loss payee.” Id. at

34.

      The trial court addressed Nicholas Meat’s breach of contract claim as

follows:

            There is no dispute that a contract existed between PLS and
      Nicholas Meat which provided for PLS, as a transportation broker,
      to arrange for Nicholas Meat’s freight to be transported by a
      third[-]party motor carrier. An essential term of the contract was
      that PLS would require the motor carrier it selected for the Cargill
      Load to carry $150,000.00 in cargo loss and damage liability
      insurance. PLS assumed a contractual obligation to ensure that
      the motor carrier selected had the specified insurance. Inherent
      within this obligation was a duty to take reasonable steps to verify
      that the cargo liability insurance information provided by the
      carrier was legitimate. PLS breached the terms of the contract by
      arranging for the Cargill Load to be transported by a third[-]party
      motor carrier without any cargo loss and damage liability
      insurance. If the Cargill Load had been successfully delivered,
      Nicholas Meat would have been paid $108,200.10 by its customer.
      Therefore, as a result of PLS’s breach of a duty imposed by the
      contract, Nicholas Meat suffered damages in the amount of
      $108,200.10.

Trial Ct. Memorandum Op. at 8-9.

      We agree with the trial court’s interpretation of the parties’ agreement,

and its conclusion that PLS breached that agreement, resulting in Nicholas

Meat’s damages. The agreement provided, inter alia, that PLS would require

its third-party carriers to “maintain cargo loss and damage liability insurance

in the amount of $100,000.00 per shipment[,]” or more as requested by its

clients. See PLS Terms & Conditions at ¶ 8. PLS would have us conclude that

it fulfilled its duty simply by asking the third-party carrier if it had the requisite


                                       - 12 -
J-S14017-22



insurance and collecting a copy of a purported insurance certificate. According

to PLS, the fact that the carrier — which was an imposter posing as GA

Trucking — presented a fabricated insurance certificate, does not mean that

it failed to perform its contractual obligations; rather, PLS emphasizes that it,

too, was defrauded. See PLS’s Brief at 27-28.

      Contrary to PLS’s argument, the trial court did not add contractual terms

to the agreement. Pursuant to the clear terms of the parties’ agreement, PLS

owed a duty to Nicholas Meat to require its carriers maintain the requisite

cargo insurance. Here, the carrier that PLS arranged to transport the Cargill

Load did not have any cargo insurance. Thus, PLS breached a duty owed to

Nicholas Meat under the agreement.

      PLS further argues that the court’s determination that it did not take

“reasonable steps” to verify the insurance information provided by its carriers,

created a question of fact, precluding summary judgment. See PLS’s Brief at

33. We disagree. Had PLS taken any steps to verify the insurance policy

information provided by GA Trucking, we might agree that a genuine issue of

material fact existed precluding summary judgment; the question of how

much verification is sufficient would be for the jury.     Here, however, PLS

concedes it did nothing — rather, PLS merely accepted, at face value, the

fabricated insurance certificate from GA Trucking, which falsely claimed it had

the appropriate amount of cargo insurance.          Thus, we agree with the

determination of the trial court that PLS’s good faith obligation under its own

Terms and Conditions required more. That is not to say we are adding more

                                     - 13 -
J-S14017-22



terms to the contract. Instead, as noted above, “[e]very contract imposes

upon each party a duty of good faith and fair dealing[,]” which the court may

consider so long as the implied duty does not “trump the express provisions

in the contract[.]” Stamerro, 889 A.2d at 1259 (citation omitted). Here, the

express terms of the agreement provided that PLS would require its carriers

to have a certain amount of cargo insurance. Clearly, this requirement implied

that PLS — as a broker — would verify the information provided by prospective

carriers.

      We also conclude PLS’s reliance on Marx is misplaced. First, Marx is a

decision issued by a New Jersey federal district court; thus, it is not binding

on this Court. See Huber v. Etkin, 58 A.3d 772, 779 n.7 (Pa. Super. 2012)

(en banc) (federal district court decisions are “not binding authority” but may

be cited for persuasive value).      Second, we conclude the decision is

distinguishable on its facts.

      In Marx, as in the present case, the plaintiff contracted with a shipping

broker to assist in transporting two truckloads of frozen beef.    See Marx,

2015 WL 260914 at *1.       The contract provided, in relevant part, that the

broker “was a responsible third party that had an extensive nationwide

network of reliable carriers.” Id. (record citation & quotation marks omitted).

The broker “arranged for transportation with Dew–Right Transportation, Inc.

(‘DRT’), a company with which it had no prior business dealings but which it

believed held the appropriate Department of Transportation credentials.” Id.

at *2. However, the goods were never delivered, and the plaintiff believed

                                    - 14 -
J-S14017-22



they were stolen by DRT. See id. The plaintiff subsequently sued the broker

claiming it breached two “implied duties” — i.e, that it would (a) act according

to the standard for a professional freight broker, and (b) retain only reliable

carriers — and the “express promise” in their agreement that the broker was

a “responsible third party that had an extensive nationwide network of reliable

carriers.”   Id. (record citations omitted).       The plaintiff argued the broker

breached its duties “by retaining a carrier about which [the broker] had no

information and by retaining a carrier that was not insured.”         Id. (record

citation & quotation marks omitted).

        In dismissing the plaintiff’s complaint, the district court first construed

the argument concerning the “implied duties” as a negligence claim, and

determined it was preempted by the FAAAA.9 See Marx, 2015 WL 260914 at

**2 n.2, 3-4. Moreover, with regard to the plaintiff’s breach of contract claim,

the court agreed with the broker that “the contractual promise that was

allegedly violated [was] not found in the parties’ written agreement.” Id. at

*4. Indeed, on appeal, the plaintiff argued solely that the “promise at issue

was ‘implied.’” Id. Because the complaint did not contain any allegation that

the broker breached an implied promise, and, in any event, such a claim would

be “outside the confines of the express contractual agreement between the

parties[,]” the district court concluded that the plaintiff “failed to plead a

plausible claim” and dismissed the complaint. Id. at **4-5.
____________________________________________


9   We will address PLS’s federal preemption argument infra.


                                          - 15 -
J-S14017-22



       Here, unlike in Marx, the trial court found PLS breached a specific term

of the parties’ agreement — namely, that it would require its carriers to have

a certain amount of cargo insurance. Nicholas Meat’s claim does not rest upon

PLS’s breach of an implied agreement, as in Marx.         Indeed, the relevant

provision of the Marx contract provided only that the broker was a

“responsible third party that had an extensive network of reliable carriers.”

See Marx, 2015 WL 260914 at *1.         The broker’s use of a new, untested

carrier in that case did not establish a breach of that clause in the agreement.

Thus, Marx provides PLS with no basis for relief.

       Lastly, we note PLS asserts, alternatively, that even if we conclude it

breached the terms of the parties’ agreement, “Nicholas Meat’s alleged

damages were not a direct result of any contractual breach . . ., but [instead

due to] Nicholas Meat’s failure to file a claim under PLS’s contingent cargo

policy, which listed Nicholas Meat as a loss payee.” PLS’s Brief at 34. The

trial court concluded that “Nicholas Meat was not required to attempt recovery

through PLS’s insurance policy.”     Trial Ct. Memorandum Op. at 16.        PLS

provides no record citation or authority to the contrary. Rather its “argument”

is confined to a single sentence in its brief, and, therefore, waived for our

review. See Pa.R.A.P. 2119(a) (requiring argument in brief to include “such

discussion and citation to authorities as are deemed pertinent”). Thus, PLS’s

first claim fails.

       Next, PLS argues that Nicholas Meat’s breach of contract claim was

preempted by federal law, specifically the Carmack Amendment, the ICCTA,

                                     - 16 -
J-S14017-22



and the FAAAA. PLS’s Brief at 35. PLS maintains that the trial court erred

when it rejected his claim by analyzing the statutes separately. Id. at 36.

Rather, PLS insists “it is the interplay of the statutes together that results in

Nicholas Meat[’]s claim . . . being preempted.” Id.

      When considering whether a federal statue preempts state law, we are

guided by the following:

      Congress has the undisputed power to preempt state law in areas
      of federal concern. Such preemption does not need to be explicit
      in a statute invalidating a state law. If the area in question
      is one of traditional state concern, it should be presumed
      that Congress did not intend to supersede state authority
      absent a clear and manifest legislative purpose to the
      contrary.

            Congress’ intent to preempt state law may be express or
      implied and found in any of three ways:

         First, state law may be preempted where the United States
         Congress enacts a provision which expressly preempts the
         state enactment. Likewise, preemption may be found
         where Congress has legislated in a field so comprehensively
         that it has implicitly expressed an intention to occupy the
         given field to the exclusion of state law. Finally, a state
         enactment will be preempted where a state law conflicts
         with a federal law. Such a conflict may be found in two
         instances, when it is impossible to comply with both federal
         and state law, or where the state law “stands as an obstacle
         to the accomplishment and execution of the full purposes
         and objectives of Congress.”

Stone Crushed Partnership v. Kassab Archbold Jackson & O'Brien, 908

A.2d 875, 880–81 (Pa. 2006) (citations omitted & emphasis added).




                                     - 17 -
J-S14017-22



        The three statutory provisions at issue herein involve the federal

government’s regulation of transportation.          With regard to the Carmack

Amendment, the Third Circuit Appeals Court has explained:10

                The Carmack Amendment’s operation is relatively
        straightforward. The general rule is that an interstate carrier is
        strictly liable for damages up to “the actual loss or injury to the
        property caused by (A) the receiving carrier, (B) the delivering
        carrier, or (C) [certain intermediary carriers].” 49 U.S.C. §
        14706(a)(1). A shipper and carrier can agree to limit the carrier’s
        liability “to a value established by written or electronic declaration
        of the shipper or by written agreement between the carrier and
        shipper if that value would be reasonable under the
        circumstances” in order for the shipper to obtain a reduced
        rate. Id. [at] § 14706(c)(1)(A). Shippers may bring a federal
        private cause of action directly under the Carmack Amendment
        against a carrier for damages. Id. [at] § 14706(d).

Certain Underwriters at Int. at Lloyds of London v. United Parcel Serv.

of Am., Inc., 762 F.3d 332, 335 (3d Cir. 2014) (footnote omitted).

        The ICCTA, codified at 49 U.S.C. § 14501(b)(1) provides, in relevant

part:

        [N]o State . . . shall enact or enforce any law, rule, regulation,
        standard, or other provision having the force and effect of law
        relating to intrastate rates, intrastate routes, or intrastate services
        of any freight forwarder or broker.

49 U.S.C. § 14501(b)(1) (emphasis added).             Subsection (c)(1) codifies a

similar provision found in the FAAAA:


____________________________________________


10 As we noted supra, while federal court decisions are not binding on this
Court, they may have persuasive value, particularly, here, where our research
has uncovered no Pennsylvania decisions on this matter. See Huber, 58 A.3d
at 779 n.7.


                                          - 18 -
J-S14017-22


      [A] State . . . may not enact or enforce a law, regulation, or other
      provision having the force and effect of law related to a price,
      route, or service of any motor carrier . . . or any motor private
      carrier, broker, or freight forwarder with respect to the
      transportation of property.

49 U.S.C. § 14501(c)(1) (emphasis added).

      Here, PLS argues the Carmack Amendment “impliedly preempts state

law claims by shippers, such as Nicholas Meat, against brokers, such as PLS,

while the ICCTA . . . and FAAAA . . . explicitly preempt any such claims by

prohibiting state regulation of intrastate services of any . . . broker . . . related

to a price, route or service of any . . . broker[.]” PLS’s Brief at 46 (quotation

marks omitted). PLS relies, primarily, on the following three federal court

decisions, which it insists support federal preemption of Nicholas Meat’s

breach of contract claim: AMG Resources Corp. v. Wooster Motor Ways,

Inc., 2020 WL 110230 (3d Cir. 2020), Alpine Fresh, Inc. v. Jala Trucking

Corp., 181 F.Supp.3d 250 (D.N.J. 2016), and Ameriswiss Technology, LLC

v. Midway Line of Illinois, Inc., 888 F.Supp.2d 197 (D.N.H. 2012).

      In its opinion, the trial court provided an extensive analysis supporting

its conclusion that the Carmack Amendment does not bar state law claims

against brokers. See Trial Ct. Memorandum Op. at 11-14 (determining (1)

text of Carmack Amendment explicitly applies only to carriers and not to

brokers; (2) AMG is distinguishable on its facts because (a) the shipper

“raised both state-law claims and a claim under the Carmack Amendment

against two entities, a carrier and a broker [which] shared an address and had

common ownership[;]” and (b) the AMG Court did not distinguish between


                                       - 19 -
J-S14017-22



the carrier and broker in its analysis; (3) the Carmack Amendment contains a

savings clause that preserves “remedies existing under another law[;]” so

that, (4) “the Carmack Amendment should not be read to displace all actions

against entities . . . for which it does not provide liability”). We agree with

the court’s analysis, and rest upon its well-reasoned basis. Thus, we conclude

Nicholas Meat’s breach of contract claim is not preempted by the Carmack

Amendment.

      Nevertheless, as the trial court acknowledges in its opinion, the above-

cited provisions of the ICCTA and FAAAA do — by their very terms — apply to

freight brokers, such as PLS. See Trial Ct. Memorandum Op. at 14. See also

49 U.S.C. § 14501(b)(1), (c)(1).     However, the court concluded, and we

agree, that “there is a widespread consensus among courts analyzing these

provisions that . . . they do not preempt breach of contract claims against

freight brokers.”   Trial Ct. Memorandum Op. at 14-15 (emphasis added)

(citing cases). See Louis M. Marson Jr., Inc. v. Alliance Shippers, Inc.,

438 F. Supp. 3d 326, 335 (E.D. Pa. 2020) (“[T]he FAAAA and ICCTA do not

preempt routine breach of contract claims.”) (citation omitted).

      The two decisions upon which PLS relies do not compel a different result.

In Alpine Fresh, a shipper filed a complaint seeking damages from both a

broker and motor carrier when its shipment of produce was rejected at the

point of delivery because the internal temperature of the truck was incorrect.

See Alpine Fresh, 181 F.Supp.3d at 253. The shipper asserted claims for

breach of contract, breach of bailment, and negligence. The broker filed a

                                    - 20 -
J-S14017-22



motion to dismiss the breach of bailment and negligence claims, arguing those

claims were preempted by federal law, namely, the Carmack Amendment, the

ICCTA, and the FAAAA. See id. at 254. The federal district court agreed and

dismissed those counts in the complaint.      See id. at 257.    Significantly,

however, the broker did not challenge — and the district court did not address

— whether the shipper’s breach of contract claim against the broker was

also preempted by federal law. Thus, Alpine Fresh does not support PLS’s

claim here.

      The same is true of the decision in Ameriswiss. In that case, a shipper

contracted with a broker to transport machinery.      See Ameriswiss, 888

F.Supp.2d at 200.     The broker, in turn, hired a carrier.       Id.   During

transportation of the machinery, the carrier was involved in an accident, and

the machinery was destroyed. Id. The shipper subsequently filed a lawsuit

against both the broker and carrier, asserting claims for negligence and breach

of contract against the broker, and a Carmack Amendment claim against the

carrier. Id. The broker moved for summary judgment on both claims, arguing

that the negligence claim was preempted by federal law, and the breach of

contract claim failed as a matter of law. See id. at 201. The district court

agreed. It concluded that the negligence claim was either “subject to implied

preemption under the Carmack Amendment [or] expressly preempted by the

ICCTA.” Id. at 205. However, the court found the breach of contract claim

failed on its merits. See id. at 209-10. Thus, like Alpine Fresh, the decision

in Ameriswiss does not support PLS’s claim.

                                    - 21 -
J-S14017-22



        Accordingly, we agree with the trial court’s determination that Nicholas

Meat’s breach of contract claim is not preempted by the Carmack Amendment,

which applies only to claims against carriers, nor by the ICCTA or FAAAA,

which do not preempt common law breach of contract claims. Consequently,

PLS’s second issue merits no relief.

        We direct that a copy of the trial court’s October 27, 2021, opinion be

filed along with this memorandum and attached to any future filings in this

case.

        Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/04/2022




                                       - 22 -
           IN THE COURT OF COMMON PLEAS OF BUTLER COUNTY,
                            PENNSYLVANIA


 NICHOLAS MEAT, LLC,                                          CIVIL DIVISION

        Plaintiff,                                            A.D. No. 2017-10872

                V.

 PITTSBURGH LOGISTICS SYSTEMS, INC.
 d/b/a PLS LOGISTICS SERVICES,
                                                                                                 •,-1,1
                                                                                           :2    ez;    --;"
        Defendant.
                                                                                           1\2           rri




For the Plaintiff:                                   Jeremy R. Lacks, Esquire

For the Defendant:                                   Joseph John Joyce, Esquire
                                                     Benjamin Steinberg, Esquire

DOERR, P.J.                                          DATE: October e2 1,2021



                               MEMORANDUM OPINION

       Before this Court for disposition are opposing Motions for Summary Judgment. Upon

consideration of the Motions for Summary Judgment and Briefs and Memoranda of Law in

support and in opposition, the pleadings, arguments of counsel, and for the following reasons, the

Court concludes Plaintiffs Motion for Summary Judgment shall be granted as to Breach of

Contract, Count III of Plaintiff's First Amended Complaint; and Defendant's Motion for

Summary Judgment shall be granted in part and denied in part
                                        I. Procedural History

        This action commenced upon Plaintiff filing a Complaint in Civil Action in Clinton

County on October 26, 2016, wherein Plaintiff alleged causes of action for negligence, negligent

misrepresentation, breach of contract, vicarious liability, and promissory estoppel. Preliminary

objections were filed on April 24, 2017, which included an objection to venue. In an Order of

Court dated August 9, 2017, the Honorable Michael F. Salisbury found venue was improper in

Clinton County and directed the matter to be transferred to Butler County without ruling on the

remaining preliminary objections. The case was received in Butler County on September 25,

2017.

        The remaining preliminary objections were ruled on in an Order of Court entered on

December 22, 2017, by the Honorable Marilyn J. Horan, which stated:

                 [T]he Preliminary Objections to gist of the action on promissory estoppel
        are overruled, because promissory estoppel is not a tort.
                 In relation to promissory estoppel arguments that they should not be pled
        in the alternative because the pleadings in the Complaint allege a contract and
        breach, those objections are overruled. Promissory estoppel is an alternative
        theory for recovery. At this stage of the pleadings, those objections are overruled.
                 In relation to the Preliminary Objections with regard to vicarious liability,
        at this stage of the pleadings, said Preliminary Objections are overruled.
                 Finally, the defense Preliminary Objections, citing gist of the action, for
        the torts of negligence and negligent misrepresentation, at this stage of the
        pleadings, said Preliminary Objections are overruled.

        An Answer and New Matter was filed by Defendant on January 16, 2018. On June 11,

2019, Defendant filed a Motion for Summary Judgment and on August 14, 2019, Defendant's

Motion for Summary Judgment was denied without prejudice to raise the issues on a motion for

summary judgment after the completion of discovery.



                                                  2
       On November 6, 2019, the Court granted Plaintiff s Motion for Leave to File a First

Amended Complaint and the same was filed on November 26, 2019. Plaintiffs First Amended

Complaint contains the following causes of action: Count I — Negligence, Count II — Negligent

Misrepresentation, Count III — Breach of Contract, Count IV —Vicarious Liability, and Count V

— Promissory Estoppel.

       Preliminary Objections to Plaintiffs First Amended Complaint were filed on behalf of

Defendant on December 19, 2019. Defendant's Motion for Leave of Court to file Amended

Preliminary Objections was granted in an Order of Court entered on March 31, 2020.

Defendant's Amended Preliminary Objections to First Amended Complaint were filed on March

18, 2020. Following Oral Argument, in an Opinion and Order of Court entered on July 13, 2020,

this Court 1) declined to make a determination on gist of the action at the preliminary objection

stage of the proceedings, consistent with Judge Horan's ruling; 2) determined that the Carmack

Amendment does not bar state law claims against brokers; and 3) held that the facts were not

sufficient to support a punitive damages claim.

       Defendant's Answer with New Matter to Plaintiffs First Amended Complaint was filed

on August 7, 2020, and Plaintiffs Reply thereto was filed on August 27, 2020.

       Plaintiff filed a Motion for Summary Judgment and Memorandum of Law in Support

thereof on August 11, 2021. Defendant filed a Brief in Opposition on October 8, 2021. Plaintiff

subsequently filed a Reply Memorandum in further support of its Motion for Summary Judgment

on October 13, 2021.

       Defendant filed a Motion for Summary Judgment and Brief in Support thereof on

September 2, 2021. On October 7, 2021, Plaintiff filed a Response and Memorandum of Law in

Opposition to Defendant's Motion for Summary Judgment.

                                                  3
       On September 1, 2021, Defendant filed a Motion for Leave to File First Amended New

Matter to First Amended Complaint, which was granted by Order of Court dated September 9,

2021. Thereafter, on September 20, 2021, Defendant's First Amended New Matter to First

Amended Complaint was filed.       Plaintiff filed a Reply to Defendant's First Amended New

Matter to Plaintiff's First Amended CoMplaint on October 7, 2021.

       Oral Argument on the Motions for Summary Judgment was held on October 15, 2021,

with the above-designated attorneys appearing on behalf of their respective clients.

                                         U. Legal Standard

       The Pennsylvania Rules of Civil Procedure provide that a party may move for summary

judgment in whole or in part as a matter of law:

       (1) whenever there is no genuine issue of any material fact as to a necessary
           element of the cause of action or defense which could be established by
           additional discovery or expert report, or
       (2) if, after the completion of discovery relevant to the motion, including the
           production of expert reports, an adverse party who will bear the burden of
           proof at trial has failed to produce evidence of facts essential to the cause of
           action or defense which in a jury trial would require the issues to be
           submitted to a jury.

Pa.R.C.P. No. 1035.2. In considering the merits of a motion for summary judgment, a court

views the record in the light most favorable to the non-moving party, and all doubts as to the

existence of a genuine issue of material fact must be resolved against the moving party. Sevast v.

Kakouras, 915 A.2d 1147, 1152-53 (Pa. 2007); Jones v. SEPTA, 772 A.2d 435, 438 (Pa. 2001).

The court may grant summary judgment only when the right to such a judgment is clear and free

from doubt. Marks v. Tasman, 589 A.2d 205, 206 (Pa. 1991).




                                                   4
                                           III. Discussion

       This action arises out of a freight-brokerage relationship between Plaintiff, Nicholas

Meat, LLC ("Nicholas Meat") and Defendant, Pittsburgh Logistics Systems, Inc. ("PLS"). PLS

is a freight broker that serves as an intermediary between shippers that need to transport goods

and motor carriers with the capacity to move goods.

       In or around May 2015, Nicholas Meat and PLS began discussing the formation of a

business relationship for PLS to arrange the shipment of Nicholas Meat's products on a

transactional basis. To facilitate the formation of a business relationship, Nicholas Meat filled

out the PLS Commercial Credit Application and executed the PLS Credit Application & Setup

Form. Item 8 of the Terms and Conditions on the PLS Credit Application & Setup Form stated:

       [Nicholas Meat] understands motor carriers under contract with PLS are required
       to maintain cargo loss and damage liability insurance in the amount of
       $100,000.00 per shipment. Load valued in excess of $100,000.00 will not be
       tendered without advanced written notification to allow PLS and the contracted
       carrier the opportunity to arrange for increased insurance limits. Failure to
       provide written notice will result in your loads not being insured to the extent the
       value exceeds $100,000.00.

Additionally, PLS completed Nicholas Meat's New Carrier Information Form. PLS also

provided to Nicholas Meat a Certificate of Insurance reflecting PLS's insurance coverages.

PLS's Certificate of Insurance listed contingent cargo liability coverage of $250,000 per

occurrence. Nicholas Meat approved PLS as a freight broker and proceeded to hire PLS to

arrange shipments of Nicholas Meat goods on a transactional basis beginning in June 2015.

       Before awarding shipments to a carrier, PLS collects certain information from the carrier

and requires the carrier to agree to certain terms and conditions, a process known as cartier

onboarding.   At PLS, in 2015, carrier onboarding was handled by PLS carrier management

                                                5
personnel located in Ukraine. PLS required carriers to complete and submit a "Carrier Setup

Packet," which in part included forms setting forth the carrier's contact information, accounts

payable information, and equipment information. PLS's carrier management personnel did not

routinely verify the contact information provided by a prospective carrier. In addition to the

Carrier Information Packet, PLS also required prospective carriers to submit other documents,

including a Certificate of Insurance, government-issued motor carrier permit, W-9 form, and cab

card. PLS's carrier management personnel reviewed each certificate of insurance provided by

prospective carriers to ensure that the limits of insurance coverage were correct and to make sure

there were no other exceptions on the insurance certificate. PLS carrier management personnel

did not routinely contact the insurance agent or broker listed on a prospective carrier's Certificate

of Insurance. Once a prospective carrier was approved by PLS, the carrier would gain access to

PLS Pro, PLS's electronic transportation management system. Once a carrier was made active in

PLS Pro, the carrier could view upcoming shipments and could be selected to transport

shipments for PLS's shipper-customers, without additional vetting.

       On October 27, 2015, a person or entity holding itself out as GA Trucking (the "Carrier")

submitted its Carrier Setup Packet and related documents, including a certificate of insurance to

PLS. PLS did not verify that the Carrier's contact information or certificate of insurance was

legitimate. In November 2015, PLS awarded a shipment to the Carrier for another customer.

       In November 2015, Nicholas Meat asked PLS to arrange to ship two loads of boneless

beef trimmings from Nicholas Meat's facility in Loganton, Pennsylvania on November 21, 2015

for delivery to Cargill Meat Solutions in Milwaukee, Wisconsin on November 23, 2015 (the

"Cargill Load"). The Cargill Load consisted of two separate loads for which Nicholas Meat was

to be paid $53,353.33 and $54,846.77 upon delivery to its customer, Meyer Natural Foods. At a

                                                 6
total value of $108,200.10, Nicholas Meat required the carrier of the Cargill Load to have

$150,000.00 in cargo liability insurance coverage.    The shipment arrangements made between

PLS and Nicholas Meat regarding the Cargill Load are documented, in part, through email

between the parties and evidenced by PLS's Award Confirmation.

       The Cargill Load was not delivered to its destination, and it was discovered that the GA

Trucking's identity had been stolen. The truck used to pick up the Cargill Load was found

abandoned and empty on November 24, 2015. The contents of the Cargill Load were never

found. It was determined that the Certificate of Insurance presented to PLS by the Carrier

(purporting to be GA Trucking) contained a fabricated insurance agent with a non-existent email

address and the phone number of a random, unrelated residence. The insurance policy reflected

on the Carrier's Certificate of Insurance did not exist. The real GA Trucking did not carry cargo

insurance.

       A. Plaintiff's Motion for Summary Judgment

       Nicholas Meat first argues it is entitled to judgment for breach of contract because PLS

breached the terms and conditions governing the selection of a carrier for the Cargill Load.

Nicholas Meat next argues that, separate and apart from PLS's violation of its obligation to

verify the legitimacy of the Carrier's cargo insurance, PLS's failure to exercise reasonable due

diligence in selecting the Carrier to transport the Cargill Load violated the implied duty of good

faith and fair dealing. Nicholas Meat states that PLS's breaches damaged Nicholas Meat and

entitle Nicholas Meat to recover the value of the load, plus prejudgment interest. Alternatively,

Nicholas Meat argues it is entitled to judgment for negligence, negligent misrepresentation, and

promissory estoppel.



                                                7
       PLS responds that Nicholas Meat is asking the Court to read into the express terms a

number of terms which were not set forth in the Credit Application. PLS contends it did not

simply fail or refuse to perform its obligation to require its carrier to carry sufficient cargo

insurance for the Cargill Load, but was defrauded.

       To successfully maintain a cause of action for breach of contract the plaintiff must

establish: (1) the existence of a contract, including its essential terms, (2) a breach of a duty

imposed by the contract, and (3) resultant damages. McShea v. Cie of Philadelphia, 995 A.2d

334, 340 (Pa. 2010).

       In interpreting a contract, the ultimate goal is to ascertain and give effect to the
       intent of the parties as reasonably manifested by the language of their written
       agreement. When construing agreements involving clear and unambiguous terms,
       this Court need only examine the writing itself to give effect to the parties'
       understanding. This Court must construe the contract only as written and may not
       modify the plain meaning under the guise of interpretation.

Humberston v. Chevron U.S.A., Inc., 75 A.3d 504, 510 (Pa. Super. 2013). "Every contract

imposes a duty of good faith and fair dealing on the parties in the performance and the

enforcement of the contract." JJ DeLuca Co. v. Toll Naval Assocs., 56 A.3d 402, 412 (Pa.

Super. 2012). The obligation to act in good faith in the performance of contractual duties varies

somewhat with the context, but strains of bad faith include: evasion of the spirit of the bargain,

lack of diligence and slacking off, and willful rendering of imperfect performance. Somers v.

Somers, 613 A.2d 1211,         1213 (Pa. Super.      1992); RESTATEMENT (SECOND) of

CONTRACTS, § 205(d).

       There is no dispute that a contract existed between PLS and Nicholas Meat which

provided for PLS, as a transportation broker, to arrange for Nicholas Meat's freight to be

transported by a third party motor carrier. An essential term of the contract was that PLS would


                                                8
require the motor carrier it selected for the Cargill Load to carry $150,000.00 in cargo loss and

damage liability insurance.     PLS assumed a contractual obligation to ensure that the motor

carrier selected had the specified insurance. Inherent within this obligation was a duty to take

reasonable steps to verify that the cargo liability insurance information provided by the carrier

was legitimate. PLS breached the terms of the contract by arranging for the Cargill Load to be

transported by a third party motor carrier without any cargo loss and damage liability insurance.

If the Cargill Load had been successfully delivered, Nicholas Meat would have been paid

$108,200.10 by its customer. Therefore, as a result of PLS 's breach of a duty imposed by the

contract, Nicholas Meat suffered damages in the amount of $108,200.10.

        For these reasons, the Court finds judgment shall be entered in favor of Nicholas Meat

and against PLS for Breach of Contract, Count III of the First Amended Complaint. Inasmuch as

the breach of contract claim is determinative in this matter, it is not necessary to consider the

alternative theories of recovery proposed by Nicholas Meat.

B.      Defendant's Motion for Summary Judgment

        I. Gist of the Action

       PLS contends that Nicholas Meat's tort claims, Count I (Negligence), Count II (Negligent

Misrepresentation), and Count IV (Vicarious Liability), of Plaintiff's First Amended Complaint,

are barred by the gist of the action doctrine, because the dispute over the Cargill Load stems

entirely from a contractual relationship through which PLS provided Nicholas Meat freight

brokerage services. Nicholas Meat acknowledges that, if the Court determines as a matter of law

that PLS owed Nicholas Meat a contractual duty to exercise reasonable diligence in selecting the

Carrier, its tort-based claims are barred by gist of the action.
       The "gist of the action" doctrine precludes plaintiffs from re-casting ordinary breach of

contract claims into tort claims. eToll, Inc. v. Elias/Savion Advert, Inc., 811 A.2d 10, 14 (Pa.

Super. 2002).

       [Although mere non-performance of a contract does not constitute a fraud, it is
       possible that a breach of contract also gives rise to an actionable tort. To be
       construed as in tort, however, the wrong ascribed to defendant must be the gist of
       the action, the contract being collateral. The important difference between
       contract and tort actions is that the latter lie from the breach of duties imposed as
       a matter of social policy while the former lie for the breach of duties imposed by
       mutual consensus. In other words, a claim should be limited to a contract claim
       when the parties obligations are defined by the terms of the contracts, and not by
       the larger social policies embodied by the law of torts.

Id. at 14-15 (internal citations and punctuation omitted). The doctrine bars tort claims: (1)

arising solely from a contract between the parties (2) where the duties allegedly breached were

created and grounded in the contract itself; (3) where the liability stems from a contract; or (4)

where the tort claim essentially duplicates a breach of contract claim or the success of which is

wholly dependent on the terms of a contract. Id. at 19.

       The general governing principle which can be derived from our prior cases is that
       our Court has consistently regarded the nature of the duty alleged to have been
       breached, as established by the underlying averments supporting the claim in a
       plaintiffs complaint, to be the critical determinative factor in determining whether
       the claim is truly one in tort, or for breach of contract. In this regard, the
       substance of the allegations comprising a claim in a plaintiffs complaint are of
       paramount importance, and, thus, the mere labeling by the plaintiff of a claim as
       being in tort, e.g., for negligence, is not controlling. If the facts of a particular
       claim establish that the duty breached is one created by the parties by the terms of
       their contract—i.e., a specific promise to do something that a party would not
       ordinarily have been obligated to do but for the existence of the contract—then
       the claim is to be viewed as one for breach of contract.

Bruno v, Erie Ins. Co,, 106 A.3d 48, 68 (Pa. 2014).

       In the present case, the liability at issue arises from the contractual obligations PLS owed

Nicholas Meat. Thus, PLS's request that this Court dismiss with prejudice Count I (Negligence),


                                                10
Count II (Negligent Misrepresentation), and Count IV (Vicarious Liability) of Plaintiff's First

Amended Complaint, as being barred by the gist of the action doctrine is granted.

          2. Preemption by Federal Laws: the Carmack Amendment, 49 U.S.C. sC14706; the
             Interstate Commerce Commission Termination Act (ICCTA) 49 US.C. 14501(b), and
             the Federal Aviation Administration Authorization Act (FAAAA) 49 US. C. sC
             14501(c)

          PLS states that, while some courts have held that the Carmack Amendment does not, by

itself, preempt state law claims against brokers, a number of federal district courts have ruled

that the Carmack Amendment, as well as the ICCTA and the FAAAA, preempt state law claims

against freight brokers.   Nicholas Meat responds that the text and purpose of the Carmack

Amendment support the overwhelming majority of courts that have found that claims against

brokers are not preempted, and that Section 14501 preemption does not bar Nicholas Meat's

Claims.

       It its July 13, 2020 Memorandum Opinion and Order of Court, this Court concluded that

the Carmack Amendment does not bar state law claims against brokers:

               Effective January 1, 1996, the Carmack Amendment was recodifieol as
       part of the Interstate Commerce Commission Termination Act of 1995, 49 U.S.C.
       §§ 11706 and 14706. Accu-Spec Elec, Servs., Inc. v. Cent. Transp. Ina, 391 F.
       Supp. 2d 367, 369 (W.D. Pa. 2005). Section 14706 governs the liability of motor
       carriers and freight forwarders for freight loss or damage. The United States
       Court of Appeals, Third Circuit, set forth the background of the Carmack
       Amendment in Certain Underwriters at Interest at Lloyds of London V. United
       Parcel Serv. ofAm., Inc., 762 F.3d 332 (3d Cir. 2014):
               At common law, a ground carrier's liability for goods damaged in transit
       varied from jurisdiction to jurisdiction but was virtually unlimited. Carriers were
       subject to such a diversity of legislative and judicial holding that it was practically
       impossible for a shipper to know its potential liability without considerable
       investigation and trouble. Carriers could, however, generally limit their liability
       though released value agreements.
               Congress first comprehensively addressed interstate carrier liability in the
       Carmack Amendment to the Hepburn Act of 1906. Pub.L. No. 59-337, 34 Stat.
       584. The Amendment adopted much of the common law regime, including the
       ability of carriers to limit their liability by agreement in a shipment's bill of

                                                 11
lading, Originally applicable only to interstate rail shipments, the Carmack
Amendment became applicable to motor carriers by the Motor Carrier Act of
 1935. Pub.L. No. 74-255, 49 Stat. 543.
         The Carmack Amendment's operation is relatively straightforward. The
 general rule is that an interstate carrier is strictly liable for damages up to the
 actual loss or injury to the property caused by (A) the receiving carrier, (B) the
delivering carrier, or (C) [certain intermediary carriers]. A shipper and carrier can
agree to limit the carrier's liability to a value established by written or electronic
declaration of the shipper or by written agreement between the carrier and shipper
if that value would be reasonable under the circumstances in order for the shipper
to obtain a reduced rate. Shippers may bring a federal private cause of action
directly under the Carmack Amendment against a carrier for damages.
         The Carmack Amendment struck a compromise between shippers and
carriers. In exchange for making carriers strictly liable for damage to or loss of
goods, carriers obtained a uniform, nationwide scheme of liability, with damages
limited to actual loss—or less if the shipper and carrier could agree to a lower
declared value of the shipment. Making carriers strictly liable relieved a shipper
of the burden of having to determine which carrier damaged or lost its goods (if
the shipper's goods were carried by multiple carriers along a route). It also
eliminated the shipper's potentially difficult task of proving negligence. In return,
carriers could more easily predict their potential liability without closely studying
the tort law of each state through which a shipment might pass. Carriers' liability
was limited to the actual value of the goods shipped—punitive damages were not
available.
         For over one hundred years, the Supreme Court has consistently held that
the Carmack Amendment has completely occupied the field of interstate shipping.
Almost every detail of the subject is covered so completely that there can be no
rational doubt but that Congress intended to take possession of the subject, and
supersede all state regulation with reference to it. The Court has consistently
described the Amendment's preemptive force as exceedingly broad—broad
enough to embrace all losses resulting from any failure to discharge a carrier's
duty as to any part of the agreed transportation.
         The Courts of Appeals have also unanimously held that the Carmack
Amendment preempts all state or common law remedies available to a shipper
against a carrier for loss or damage to interstate shipments. They have dismissed
state and common law claims for breach of contract, negligence, conversion and
every other action for loss of or injury to a shipment of goods. Courts of Appeals
from the First, Second, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, and
Eleventh Circuits have consistently held that the Carmack Amendment is the
exclusive cause of action for interstate-shipping contract [and tort] claims alleging
loss or damage to property. Certain Underwriters at Interest at Lloyds of London
v. United Parcel Serv. ofAm., Inc., 762 F.3 d 332, 334-36 (3d Cir. 2014) (internal
citations and quotations omitted). Lloyds of London did not involve broker
liability. In Lloyds of London, state law claims were brought against UPS for
twenty-seven missing shipments of coins and/or special metals sent from First

                                         12
 State Depository, LLC via UPS. Id. at 333. The Third Circuit Court of Appeals
 held that the Carmack Amendment preempts all state law claims for
 compensation for the loss of or damage to goods shipped by a ground carrier in
 interstate commerce. Id.
          Plaintiff relies upon an unreported case, AMG Res. Corp. v. Wooster
 Motor Ways, Inc., 796 F. App'x 96, 97 (3d Cir. 2020), for the argument that when
 claims involve the interstate shipment of goods, shippers may not pursue claims
 against a transportation broker under the Carmack Amendment nor may shippers
 pursue any state law claims against a transportation broker. In AMG, a shipper
 brought an action against a carrier and freight broker that arranged for shipment
 of a truckload of copper that went missing in transit. Id. at 97. The motor carrier,
 Wooster Motor Ways, Inc. shared an address and had common ownership with
 the freight broker, WMW Logistics, Inc. Id. The Court held that AMG could not
 recover from either entity under the Carmack Amendment because neither
 Wooster Motor Ways or WMW Logistics was an initial carrier or subsequent
 carrier. Id, The Court farther held that since separate state-law claims for loss or
 damage to good are preempted by the Carmack Amendment, AMG could not
 recovery on a breach-of-contract theory for the loss or damage to goods. Id.
         AMG is distinguishable from the present case in that the shipper in AMG
 raised both state-law claims and a claim under the Carmack Amendment against
 two entities, a carrier and a broker and those entities shared an address and had
 common ownership. It is significant that the Court in AMG did not make a
 distinction between the carrier and the broker. The Carmack Amendment doesn't
 provide for the liability of brokers; it only applies to "motor carriers and freight
 forwarders." 49 U.S.C.A. § 14706(a)(1). There is no dispute in the case sub
judice that Defendant was acting as a broker and not a carrier, and that there is not
 a cause of action under the Carmack Amendment.
         This Court is persuaded by the reasoning in district court opinions in this
 and other circuits that by remaining silent on the issue of broker liability for the
 damages of shipped goods, the Carmack Amendment did not intend to afford
 brokers total immunity from such a suit. See, Pelletron Corp, v. CH. Robinson
 Worldwide, Inc., 11-6944, 2012 WL 3104845 (E.D. Pa. July 31, 2012) ("While
 the Carmack Amendment does not apply to brokers it does not preempt state law
 claims against brokers.); Heliene, Inc. v. Total Quality Logistics, LLC, No. 1:18-
 CV-799, 2019 WL 4737753, at *2 (S.D. Ohio Sept. 27, 2019) ("[C]ourts in this
 Circuit have concluded that, while the Carmack Amendment preempts state law
 claims against carriers, the Carmack Amendment does not preempt state law
 claims against brokers,"); Commercial Union Ins. Co. v, Forward Air, Inc., 50 F.
 Supp. 2d 255, 257-58 (S.D.N.Y. 1999); (concluding that the Carmack
 Amendment does not bar suits against brokers); Custom Cartage, Inc. v.
Motorola, Inc., No. 98 C 5182, 1999 WL 89563, at *3 (N.D. III. Feb. 16, 1999)
 ("The Carmack Amendment streamlines and simplifies suits against carriers and
freight forwarders. It does not exempt brokers from paying for their own
negligence or prevent them from entering into contracts with shippers."); Ross &
 Wallace Paper Prods., Inc. v. Team Logistics, Inc., 2018 WL 8805384 (La. Dist.

                                         13
       Ct. Oct. 29, 2018) ("[M]ost courts hold that brokers may be held liable under state
       tort or contract law in connection with shipments... {PLS's] assertion that any
       claim in this Court would be prempted by the Carmack Amendment would be
       contradicted by the cases."); Oliver Prod. Co. v. Foreway Mgmt. Servs., Inc., No.
       1:06-CV-26, 2006 WL 2711515, at *1 (W.D. Mich. May 24, 2006) ("[T]he
       default rule is that a common law claim against a broker is not preempted absent
       specific statutory language to the contrary."); Taylor v. Allied Van Lines, No. CV-
       08-1218-PHX-G1V1SHU, 2008 WL 5225809, at *4 (D. Ariz. Dec. 15, 2008);
       ("The Ninth Circuit's descriptions of the Carmack Amendment do not suggest that
       the Carmack Amendment forecloses all non-carrier liability. To hold that suit
       can be maintained against carriers only would impose absolute liability on carriers
       while granting non-carrier entities de facto immunity for all torts they commit in
       effecting interstate shipping agreements. There is no indication that the Carmack
       Amendment was intended to apply so indiscriminately.").
               Further, the Carmack Amendment contains a savings clause which states,
       "Except as otherwise provided in this part, the remedies provided under this part
       are in addition to remedies existing under another law or common law." 49
       U.S.C.A. § 13103. This language suggests that the Carmack Amendment should
       not be read to displace all actions against entities against for which it does not
       provide liability.

JUly 13, 2020 Mem. Op. This Court's position on the Carmack Amendment remains unchanged.

Regarding Section 14501, the ICCTA states, in relevant part:

       [N]o State or political subdivision thereof and no intrastate agency or other
       political agency of 2 or more States shall enact or enforce any law, rule,
       regulation, standard, or other provision having the force and effect of law relating
       to intrastate rates, intrastate routes, or intrastate services of any freight forwarder
       or broker.

49 U.S.C.A. § 14501(b)(1). The FAAAA states, in relevant part:

       [A] State, political subdivision of a State, or political authority of 2 or more States
       may not enact or enforce a law, regulation, or other provision having the force and
       effect of law related to a price, route, or service of any motor carrier (other than a
       carrier affiliated with a direct air carrier covered by section 41713(b)(4)) or any
       motor private carrier, broker, or freight forwarder with respect to the
       transportation of property.

49 U.S.C.A. § 14501(c)(1).

       The Court agrees with Nicholas Meat that there is a widespread consensus among courts

analyzing these provisions that, while they do apply to freight brokers, they do not preempt

                                                 14
breach of contract claims against freight brokers. ASARCO LLC v. England Logistics Inc., 71 F.

Supp. 3d 990, 1008 (D. Ariz. 2014) (the statute upon which § 14501 is based does not preempt

state-law-based court adjudication of routine breach-of-contract claims' as long as there is no

enlargement or enhancement of the contract based on state laws or policies external to the

agreement); Wise Recycling, LLC v. M2 Logistics, 943 F. Supp. 2d 700, 704 (N.D. Tex. 2013)

(negligence    claims        are   Preempted   Under     FAAAA,    contract   claims     are   not);

Mastercraft Interiors, Ltd. v. ABF Freight Sys., Inc., 284 F. Supp. 2d 284, 287 (D. Md. 2003)

(routine   breach       of     contract   claims   are    not   preempted     by   the    ICCTA);

Deerskin Trading Post, Inc. v. United Parcel Serv. ofAm., Inc,, 972 F. Supp. 665, 673 (N.D. Ga.

1997) (breach of contract claims are not preempted by the FAAAA, but claims for punitive

damages and injunctive relief based on its breach of contract claim are an enlargement or

enhancement of the contract based on state laws or policies and, therefore, are preempted by the

FAAAA). Accordingly, the Court finds the ICCTA and the FAAAA do not preempt Nicholas

Meat's breach of contract claim against PLS.

       Inasmuch as this Court has determined this is a breach of contract claim, the scope of

ICCTA and FAAAA preemption with respect to tort claims arising out of a freight broker's

selection of a carrier will not be addressed by this Court.

       Based on the foregoing, PLS's request that this Court dismiss Counts I — V of Plaintiff's

First Amended Complaint as being preempted by federal law is denied.

       3. Evidence that any breach caused Nicholas Meat's alleged damages

           PLS contends that Nicholas Meat cannot maintain a claim for breach of contract

because Nicholas Meat's alleged damages were not a direct result of any contractual breach by

PLS, but Nicholas Meat's failure to file a claim under PLS's contingent cargo policy, which

                                                   15
listed Nicholas Meat as a loss payee. The Court finds Nicholas Meat was not required to attempt

recovery through PLS's insurance policy. Moreover, there is evidence in the record that PLS

determined that such a claim would not be covered due to the Carrier's fraudulent insurance

certificate. Thus, PLS's request to dismiss Count III, Breach of Contract, of Plaintiff's First

Amended Complaint is DENIED.

       4.   Vicarious Liability

       PLS asserts that Nicholas Meat cannot maintain its claim for vicarious liability (Count

IV) because there is no evidence of any master-servant or employer-employee relationship

between PLS and GA Trucking and/or the alleged third party who picked up the Cargill Load.

       Due to the determination regarding gist of the action, supra, which dismisses Nicholas

Meat's claim for vicarious liability, the Court finds it is not necessary to address this issue.

       5. Promissory Estoppel

       PLS asserts that Nicholas Meat cannot maintain its claim of promissory estoppel (Count

V), as there is no evidence that PLS failed to keep any promises to Nicholas Meat regarding the

arrangement of the shipment of the Cargill Load.

       Due to the Court's determination that PLS breached a contractual obligation, the issue of

promissory estoppel will not be addressed.



       Based on the foregoing, the Court enters the following Order:




                                                  16
          IN THE COURT OF COMMON PLEAS OF BUTLER COUNTY,
                           PENNSYLVANIA



 NICHOLAS MEAT, LLC,                                        CIVIL DIVISION

        Plaintiff,                                          A.D. No. 2017-10872

                V.

 PITTSBURGH LOGISTICS SYSTEMS, INC.                  :
                                                                                        r....2
                                                                                        ✓....3          ..-1▪
                                                                                                           .4
 d/b/a PLS LOGISTICS SERVICES,                                                          c)        r.9 km :-.7.1
                                                                                        C-3       •
                                                                                        -4
        Defendant.                                                                      --▪ 1

                                                                                        172
                                                                                        ....-k.
                                                                                                  71 1:7-7,
                                                                                                         G45
                                      ORDER OF COURT

                            aq
                                                                                          .•
                                                                                                         rrt
       AND NOW, this              day of October, 2021 upon consideration of the opposing

Motions for Summary Judgment and Briefs and Memoranda of Law in support and in

opposition, the oral argument of counsel, and upon review of the entire record, and for the

reasons stated in the foregoing memorandum opinion, it is hereby ORDERED,

ADJUDGED and DECREED:

           1. Plaintiff's Motion for Summary Judgment is GRANTED as to Breach of

              Contract, Count III of Plaintiff's First Amended Complaint. Judgment shall

              be entered in favor of Plaintiff, Nicholas Meat, LLC, and against Defendant

              Pittsburgh Logistics Systems, Inc. d/b/a PLS Logistics Services in the amount

              of $108,200.10 plus prejudgment interest calculated at a rate of 6% per annum

              from November 24, 2015 until the date of judgment.

          2, Defendant's Motion for Summary Judgment is granted in part and denied in

              part as follows:


                                              17
a. Defendant's request that Count I (Negligence), Count II (Negligent

   Misrepresentation), and Count IV (Vicarious Liability) of Plaintiff's

   First Amended Complaint be dismissed with prejudice as being barred

   by the gist of the action doctrine is GRANTED.

b. Defendant's request that Counts I — V of Plaintiff's First Amended

   Complaint be dismissed as being preempted by federal law is

   DENIED.

c. Defendant's request for dismissal of Count III, Breach of Contract, of

   Plaintiff's First Amended Complaint is DENIED.




                         BY THE COURT:


                               itoort—s-,
                         THOMAS J. D
                         President Judge, Butler County
    In    The        Court       Of    Common         Pleas      Of
                  Butler County Prothonotary's Office
                         Civil Action - Judgment
                       Notice of Entry of Judgment




    October 28,    2021


    PITTSBURGH LOGISTICS SYSTEMS               No.: 2021-21421
    INC
    3120 UNIONVILLE ROAD

    CRANBERRY TOWNSHIP PA 16066




You are hereby notified that a judgment in the amount of     $108,200.10
has been entered against you on October 28th 2021 in the Court of
Common Pleas of Butler County Prothonotary's Office at the above number
and term.


Please note this is not a law suit or a bill. It is simply a notification
of the Recording.



    Plaintiff (s)
NICHOLAS MEAT LLC                              tho otary

    ** VERSUS **

    Defendant (s)
PITTSBURGH LOGISTICS SYSTEMS
INC
PLS LOGISTICS SERVICES
    In    The      Court       Of    Common         Pleas        Of
                Butler County Prothonotary's Office
                       Civil Action - Judgment
                     Notice of Entry of Judgment




    October 28, 2021


    PLS LOGISTICS SERVICES                     No.: 2021-21421
    3120 UNIONVILLE ROAD

    CRANBERRY TOWNSHIP PA 16066




You are hereby notified that a judgment in the amount of     $108,200.10
has been entered against you on October 28th 2021 in the Court of
Common Pleas of Butler County Prothonotary's Office at the above number
and term.


Please note this is not a law suit or a bill. It is simply a notification
of the Recording.



    Plaintiff Cs)
NICHOLAS MEAT LLC                          Prothonotary

    ** VERSUS **

    Defendant (s)
PITTSBURGH LOGISTICS SYSTEMS
INC
PLS LOGISTICS SERVICES